DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-14 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 



(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “virtual rail module configured to obtain” in Claim 6; “path planning module configured to perform” in Claim 6; “path tracking module configured to obtain” in Claim 6; “position point submodule configured to take” in Claim 8; “off-rail sub-module configured to 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruemmer (US Pub. No. 2008/0009964).

As per Claim 1, Bruemmer discloses a computer-implemented virtual rail based cruise method for a robot (100, 2102) comprising executing on a processor (120) of the robot (100, 2102) (Figs. 1, 19-22; ¶61-62, 287-303) steps of:
obtaining area data (as per localization process 2302 in Fig. 24) of a virtual rail (as per drawing file 2202 in Fig. 21), and performing a rasterization (occupancy grid as per Fig. 7 of internal map as per ¶309) on a digital map (internal map as per ¶309) based on the area data (as per localization process 2302 in Fig. 24) of the virtual rail (as per drawing file 2202 in Fig. 21) to obtain the digital map (internal map as per ¶309) including the virtual rail (as per drawing file 2202 in Fig. 21) (Fig. 7, 19-25; ¶125-127, 287-315);
performing a path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), a current position (as per achieving the last waypoint in ¶318) of the robot 
obtaining one or more control parameters (as per 2214 in Fig. 21) of the robot (100, 2102) by calculating through a preset path tracking algorithm (as per algorithm in ¶301) based on the cruise path (as per 2422 in Fig. 22) and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and controlling the robot (100, 2102) based on the one or more control parameters (as per 2214 in Fig. 21) (Figs. 21-26; ¶297-323).

As per Claim 2, Bruemmer further discloses wherein the step of performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22) comprises:
performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) through a preset path planning algorithm (as per routine in 904) based on the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22), in response to the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the cruise end point (as per 2442 in Fig. 22) being both within the virtual rail (as per drawing file 2202 in Fig. 21) (Figs. 21-26; ¶297-323).

As per Claim 4, Bruemmer further discloses wherein before the step of obtaining the one or more control parameters (as per 2214 in Fig. 21) of the robot (100, 2102) by calculating through the preset path tracking algorithm (as per algorithm in ¶301) based on the cruise path (as per 2422 in Fig. 22) and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and controlling the robot (100, 2102) based on the one or more control parameters (as per 2214 in Fig. 21) (Figs. 21-26; ¶297-323) further comprises:


As per Claim 5, Bruemmer further discloses wherein the robot (100, 2102) comprises a localization equipment (165) (Fig. 1; ¶61-66), and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) is obtained through the localization equipment (165) (Figs. 1, 19-26; ¶61-66, 287-323).

As per Claim 6, Bruemmer discloses a virtual rail based cruise apparatus for a robot (100, 2102) (Figs. 1, 19-22; ¶61-62, 287-303) comprising:
a virtual rail module configured to obtain area data (as per localization process 2302 in Fig. 24) of a virtual rail (as per drawing file 2202 in Fig. 21) and perform a rasterization (occupancy grid as per Fig. 7 of internal map as per ¶309) on a digital map (internal map as per ¶309) based on the area data (as per localization process 2302 in Fig. 24) of the virtual rail (as per drawing file 2202 in Fig. 21) to obtain the digital map (internal map as per ¶309) including the virtual rail (as per drawing file 2202 in Fig. 21) (Figs. 7, 19-25; ¶125-127, 287-315);
a path planning module configured to perform a path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), a current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and a cruise end point (as per 2442 in Fig. 22) to obtain a cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323); and
a path tracking module configured to obtain one or more control parameters (as per 2214 in Fig. 21) of the robot (100, 2102) by calculating through a preset path tracking algorithm (as per algorithm in ¶301) based on the cruise path (as per 2422 in Fig. 22) and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and control the robot (100, 2102) based on the one or more control parameters (as per 2214 in Fig. 21) (Figs. 21-26; ¶297-323).

perform the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) through a preset path planning algorithm (as per routine in 904) based on the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22), in response to the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the cruise end point (as per 2442 in Fig. 22) being both within the virtual rail (as per drawing file 2202 in Fig. 21) (Figs. 21-26; ¶297-323).

As per Claim 9, Bruemmer further discloses a smoothing module configured to smooth (as per smoothing arcs in ¶301) the cruise path (as per 2422 in Fig. 22) through a preset curve fitting algorithm (as per the algorithm is capable of carving smooth arcs in ¶301) to obtain the smoothed cruise path (¶300-301).

As per Claim 10, Bruemmer further discloses wherein the robot (100, 2102) comprises a localization equipment (165) (Fig. 1; ¶61-66) and the current position (as per achieving the last waypoint in ¶318) for the robot (100, 2102) is obtained through the localization equipment (165) (Figs. 1, 19-26; ¶61-66, 287-323).

As per Claim 11, Bruemmer discloses a robot (100, 2102) (Figs. 1, 19; ¶61, 294), comprising:
a localization equipment (165) (Fig. 1; ¶61-66, 310);
a memory (130) (Fig. 1; ¶61-62);
a processor (120) (Fig. 1; ¶61-62); and 
one or more computer programs (as per 2600, 2611 in Fig. 25) stored in the memory (130) and executable on the processor (120) (Figs. 1, 25; ¶61-62, 312-315), wherein the one or more computer programs (as per 2600, 2611 in Fig. 25) comprise:

instructions for performing a path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), a current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and a cruise end point (as per 2442 in Fig. 22) to obtain a cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323), wherein the current position (as per achieving the last waypoint in ¶318) is obtained through the localization equipment (165) (Figs. 1, 19-26; ¶61-66, 287-323); and
instructions for obtaining one or more control parameters (as per 2214 in Fig. 21) of the robot (100, 2102) by calculating through a preset path tracking algorithm (as per algorithm in ¶301) based on the cruise path (as per 2422 in Fig. 22) and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and controlling the robot (100, 2102) based on the one or more control parameters (as per 2214 in Fig. 21) (Figs. 21-26; ¶297-323).

As per Claim 12, Bruemmer further discloses wherein the instructions for performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323)comprise:
instructions for performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) through a preset path planning algorithm (as per routine in 904) based on the current position (as per achieving 

As per Claim 14, Bruemmer further discloses wherein the one or more computer programs (as per 2600, 2611 in Fig. 25) further comprise:
instructions for smoothing (as per smoothing arcs in ¶301) the cruise path (as per 2422 in Fig. 22) through a preset curve fitting algorithm (as per the algorithm is capable of carving smooth arcs in ¶301) to obtain the smoothed cruise path (¶300-301).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer (US Pub. No. 2008/0009964) in view of Song (US Pub. No. 2002/0153184).

As per Claim 3, Bruemmer discloses all limitations of Claim 1.  Bruemmer further discloses wherein the step of performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), the current position (as per achieving the last waypoint in ¶318) of the robot (100), and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22) comprises:
taking a linear path from the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) to the rail entry position point (2440) as a rail entry path and taking a linear path from the rail exit position point to the cruise end point (2442) as a rail exit path (Figs. 21-26; ¶297-323);
performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) through a preset path planning algorithm (as per 904) based on one of the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the rail exit position point, the rail entry position point (2440) and the cruise end point (2442), the rail entry position point (2440) and the rail exit position point to obtain the rail path (Figs. 21-26; ¶297-323); and 
connecting the rail path with at least one of the rail entry path and the rail exit path to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323).
Bruemmer does not expressly disclose:
taking a point of the virtual rail closest to the current position of the robot as a rail entry position point, in response to the current position of the robot being not within the virtual rail; and
taking a point of the virtual rail closest to the cruise end point as a rail exit position point, in response to the cruise end point being not within the virtual rail.
Song discloses a robot controller (18) in which a robot (10) is adapted to follow a path defined by a driving line (22) (Figs. 1-2, 5; ¶31, 35, 40-44).  In the event that movement of the robot (10) is off 
Therefore, from these teachings of Bruemmer and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Bruemmer since doing so would enhance the system by accounting for positioning errors.  The system of Brummer as modified in view of Song would operate to identify return operations as claimed in response to movement of the robot being not within the virtual rail as claimed.

As per Claim 8, Bruemmer discloses all limitations of Claim 1 and/or Claim 6.  Bruemmer further discloses wherein the path planning module comprises:
an on-rail sub-module configured to perform the path planning through a preset path planning algorithm (as per routine in 904) based on the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the rail exit position point, the rail entry position point (2440) and the cruise end point (2442), or the rail entry position point and the rail exit position point to obtain the rail path (Figs. 21-26; ¶297-323); and
a path sub-module configured to connect the rail path with the rail entry path and/or the rail exit path to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323).
Bruemmer does not expressly disclose:
a position point submodule configured to take a point of the virtual rail that is closest to the current position of the robot as a rail entry position point and/or taking a point of the virtual rail that is closest to the cruise end point as a rail exit position point, if the current position of the robot and or the cruise end point are not within the virtual rail; 

Song discloses a robot controller (18) in which a robot (10) is adapted to follow a path defined by a driving line (22) (Figs. 1-2, 5; ¶31, 35, 40-44).  In the event that movement of the robot (10) is off the path, the controller (18) detects the off route condition and modifies operation of the robot (10) to return to the path (¶71).  As such, Song discloses finding a route back to the path in response to the current position of the robot being not within the path.  In this way, Song is adapted to account for positioning errors in operation (¶71).  Like Bruemmer, Song is concerned with robot control systems.
Therefore, from these teachings of Bruemmer and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Bruemmer since doing so would enhance the system by accounting for positioning errors.  The system of Brummer as modified in view of Song would operate to identify return operations as claimed in response to movement of the robot being not within the virtual rail as claimed.

As per Claim 13, Bruemmer discloses all limitations of Claim 11.  Bruemmer further discloses wherein the instructions for performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323) comprise: 
instructions for taking a linear path from the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) to the rail entry position point (2440) as a rail entry path and taking a linear path from the rail exit position point to the cruise end point (2442) as a rail exit path ((Figs. 21-26; ¶297-323);

instructions for connecting the rail path with at least one of the rail entry path and the rail exit path to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323).
Bruemmer does not expressly disclose:
instructions for taking a point of the virtual rail closest to the current position of the robot as a rail entry position point, in response to the current position of the robot being not within the virtual rail;  and
instructions for taking a point of the virtual rail closest to the cruise end point as a rail exit position point, in response to the cruise end point being not within the virtual rail.
Song discloses a robot controller (18) in which a robot (10) is adapted to follow a path defined by a driving line (22) (Figs. 1-2, 5; ¶31, 35, 40-44).  In the event that movement of the robot (10) is off the path, the controller (18) detects the off route condition and modifies operation of the robot (10) to return to the path (¶71).  As such, Song discloses finding a route back to the path in response to the current position of the robot being not within the path.  In this way, Song is adapted to account for positioning errors in operation (¶71).  Like Bruemmer, Song is concerned with robot control systems.
Therefore, from these teachings of Bruemmer and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Bruemmer since doing so would enhance the system by accounting for positioning errors.  The system of Brummer as modified in view of Song would operate to identify return operations as claimed in response to movement of the robot being not within the virtual rail as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lenser (US Pub. No. 2008/0027591), Myeong (US Pub. No. 2009/0149990), and Nakano (US Pub. No. 2012/0283905) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664